DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                        CHRISTOPHER GREEN,
                             Appellant,

                                    v.

                    OCWEN LOAN SERVICING, LLC,
                            Appellee.

                             No. 4D14-4643

                             [May 31, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Cynthia G. Imperato, Judge; L.T. Case No.
CACE10048772(11).

   Martin G. McCarthy and Emre Yersel of Richard S. Gendler &
Associates, P.A., Miami, for appellant.

  Diana B. Matson, Joshua R. Levine, and Eve A. Cann of Baker,
Donelson, Bearman, Caldwell & Berkowitz, PC, Fort Lauderdale, for
appellee.

                       ON CONFESSION OF ERROR

PER CURIAM.

   Christopher Green appeals from a final judgment of mortgage
foreclosure. He argues two issues on appeal, and the appellee, Ocwen
Loan Servicing, LLC, concedes error with respect to one. Specifically, the
appellee concedes that the trial court erred by entering final judgment
when appellee failed to prove that the original plaintiff had standing to
foreclose at the time the complaint was filed. See McLean v. JP Morgan
Chase Bank Nat’l Ass’n, 79 So. 3d 170, 173 (Fla. 4th DCA 2012). The
appellee expressly denies the other argument made by appellant. We
accept the appellee’s confession of error, vacate the final judgment, and
remand with instructions to enter an order of involuntary dismissal based
on the lack of standing. See Rodriguez v. Wells Fargo Bank, N.A., 178 So.
3d 62, 64 (Fla. 4th DCA 2015).

Reversed and remanded.
STEVENSON, MAY and FORST, JJ., concur.


                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2